Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 1 December 1782
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            winshester december 1st 1782
                        
                        I am this instant honored with your lettre of the 30th octo. last—when I joigned the remaindre of count
                            pulaski legion at wilmington in north carolina there was in the whole twenty two men commanded by capitain le brun
                            lieutenant verdier & cornet des conture—I find no others nor did ever any others come afterwards—your exellency is
                            sensible that the numbre of 22 men which did not make out one troop did not require more than the three officers above
                            mantioned which is the only numbre allowed to a full company—had capt. second been there at the time, I do not know what I
                            could have done further than to give the preference to the seignoirity of commission betwixt him & capt. le brun or to
                            have them to draw ballots if they had agreed—for the captains of my own corps having each of them their company it could
                            not be expected that congress and your exellency having ordered the incorporation as a favor done to me & the
                            officers of my corps of which you was pleased to approve the conduct & services—would take their men from them to
                            give them to others—but it was not the case, no such idea or arrangement where ever debated & my instructions were
                            to take officers of pulaski in proportion of their men.
                        I heard nothing of capt. second who by what I have been told is an officer brave & intelligent—he is wrong
                            to think that he would be the oldest—capts. Markley who has since resigned—capt. shaffner who is major—capt. sigougne who
                            has resigned & capt. bedhen were all older than himself, of course if the idea & experience I had of those
                            gentlemen merite made me desirous of seeing one of them & every one of them after the other promoted --capt. second by
                            comming in to the corps could not bring any impediment to my wishes—after I returned from france I received a lettrer from
                            capt. second to the following purpose—to tell him if he was an officer or not in the legion under my command—I saw him at
                            york & told him that I had allready received an over proportion of officers for the proportion of men—that the
                            arrangement had been made so long since that the number of officers were full at present & that the legion having
                            been formed intirely by new orders & on a new footing & did not conceive that he had under those circumstances any
                            claim to inter in to that corps—then he resumed a new plan of raising one or two independant company of horse &
                            made me confident of his project—he appeared so certain of his succés that I told him he should be well come to joign
                            & act with the legion with his troops—since every officers have endeavoured to raise their troops they have been
                            so succesfull that we are above 300—those officers have suffered as the rest of the army by a continual activity without
                            pay—on the other hand I have been told (which whoever I do not ascertain to be a fact) that capt. second had settled his
                            affairs with congressreceived a sum of money as a reward to his services & resigned his commission—then he went to
                            france—what company can he take the command of in the legion—without doubt of a seventh one if you order it to be raised
                            & still if capt. second had once quited the service it would be wrong the first lieutenant.
                        I am sorry to not receive any orders relative to our winter quarter—we are still encamped & suffer much
                            from the cold and badness of the weather as well as from the want of forage.
                        permit me to give your Exellency my respectful thanks for the assurance of your Esteem, which is the thing in
                            the world I am the most anxious to preserve. I have the honor to be with the highest respect, Your Exellency, Sir, the
                            most hble obdt St
                        
                            Armand
                        
                    